Citation Nr: 1103076	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for seasonal allergies.

5.  Entitlement to service connection for residuals of a head 
injury, to include headaches, dizziness, and tinnitus.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of August 
2005, which denied service connection for the conditions at issue 
on the basis that new and material evidence had not been 
received.  Service connection for the conditions at issue was 
initially denied in a rating decision dated in July 2001.  The 
Veteran submitted a notice of disagreement in June 2002, and a 
statement of the case was furnished in November 2003.  The 
substantive appeal was received in November 2004, and the RO 
found that the substantive appeal was untimely.  In a statement 
received in January 2005, the Veteran disputed that decision.  He 
stated that the correspondence in November 2003 had not mentioned 
any suspense date.  He referred to the December 2003 
correspondence, and pointed out that this letter informed him 
that he could take up to a year from the date of that letter to 
reply, and that his substantive appeal was received within a year 
of the notification letter.  The RO, however, did not furnish a 
statement of the case on the timeliness issue, or otherwise 
respond to his contentions.  See 38 C.F.R. § 19.34 (2010).  

A substantive appeal is not a jurisdictional requirement.  Percy 
v. Shinseki, 23 Vet. App. 37 (2009).  VA may waive any issue of 
timeliness in the filing of a substantive appeal, either 
explicitly or implicitly.  Id.  The November 2003 letter 
accompanying the statement of the case did not provide any dates 
by which the substantive appeal must be filed, but instead 
referred the claimant to the instructions with the VA Form 9; 
presumably, the form instructions contain general instructions on 
the time limits.  In contrast, the December 2003 VCAA notice 
letter, which explicitly referred to the same issues, clearly and 
prominently stated that he could take up to a year from the date 
of the letter to send us the information and evidence requested 
in this letter.  The Board finds that this later notice could 
have led a reasonable claimant to believe that he, in fact, had a 
year to respond, to keep his appeal in process, and that the 
Veteran's statements concerning this matter are credible.  
Accordingly, timeliness of filing the substantive appeal is 
waived, and the appeal from the July 2001 rating decision remains 
open.  Therefore, the claims will be decided on a de novo basis, 
and new and material evidence is not required.  

The issues of entitlement to increased ratings for 
service-connected Achilles tendonitis and right little 
finger injury were raised at the Veteran's hearing.  The 
issues are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back 
disability, a left knee disability, head injury residuals and 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right knee disability, to include osteoarthritis 
and meniscectomy residuals, was of service onset.

2.  Chronic seasonal allergies, to include allergic rhinitis, 
allergic conjunctivitis, and allergic dermatitis, were of service 
onset.


CONCLUSIONS OF LAW

1.  A chronic right knee disability, to include osteoarthritis 
and meniscectomy residuals, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Chronic seasonal allergies, to include allergic rhinitis, 
allergic conjunctivitis, and allergic dermatitis, were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of the issues decided on the 
merits in this appeal, compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted on a presumptive basis for certain chronic diseases, 
including osteoarthritis, if the disability was manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  To establish service connection, a 
veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship (nexus) between the current 
disability and the in-service disease or injury (or in-service 
aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 
2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau.  

Right Knee

Service treatment records show that the Veteran was treated in 
service on multiple occasions for right knee complaints.  In 
February 1972, he complained of pain in the right knee.  In 
August 1979, he complained of pain in the right knee following a 
softball injury.  He could not fully extend at that time, and he 
had slight lateral laxity.  In August 1994, he was seen after he 
had injured his right knee sliding into third base.  He was able 
to walk, but felt a "pop" later in the game.  He was able to 
walk with pain.  Ligaments were stable.  X-rays at that time 
showed mild degenerative changes in the articular surface of the 
tibia, and osteophytic spurs in the anterosuperior aspect of the 
patella.  

Several subsequent X-rays after service did not show degenerative 
changes, however.  In April 1997, the Veteran was evaluated for 
chronic right knee pain in a VA clinic, and X-rays were 
reportedly normal, although it was also noted that he had a 
calcification in the patella ligament.  In August 2001, X-rays 
were reported as normal.  In August 2004, X-rays were reportedly 
normal for his age, although he was diagnosed as having bilateral 
tendinosis of the quadriceps attachment at the superior margins 
of the patella.  

In September 2005, he was seen in a VA facility, where recurrent 
right knee pain from military exercises was noted.  A magnetic 
resonance imaging (MRI) scan in November 2005, disclosed a 
meniscus tear with mild osteoarthritis.  

In July 2006, the Veteran underwent arthroscopic surgery on the 
right knee in a VA facility.  Although the surgical report is not 
on file, a VA examiner in February 2008 reviewed and summarized 
the findings of that surgery.  According to the examination 
report, he underwent a medial and lateral meniscectomy with 
debridement of extensive lateral discoid meniscus.  As a result 
of the February 2008 VA examination, the Veteran was diagnosed as 
having a right knee injury with subsequent evidence of internal 
derangement and meniscus tear with mild osteoarthritis, status 
post arthroscopic surgery with meniscectomy and debridement.  
Although the examiner stated that the right knee condition was 
not due to the service-connected Achilles tendon condition, he 
did not express an opinion as to direct service connection.  

In sum, the Veteran was treated for right knee injuries on 
several occasions in service, and X-rays in 1994 showed mild 
degenerative changes.  As noted above, degenerative joint 
disease, or osteoarthritis, is a presumptively chronic disease.  
Although some VA X-rays after service did not report degenerative 
changes, X-ray interpretations can vary depending upon factors 
such as the skill of the physician reading the films, as well as 
the quality of the films.  In this regard, the Veteran's 
osteoarthritis was noted to be mild, and the November 2005 MRI 
also showed mild osteoarthritis.  Further, there is no medical 
report concluding that the 1994 X-ray interpretation was wrong.  
As to the torn meniscus, in view of the injuries in service as 
well as the Veteran's credible testimony concerning continuity of 
symptomatology, it is the Board's judgment that this cannot be 
dissociated from the in-service symptoms.  In this regard, on at 
least one occasion, albeit in 1979, the Veteran had slight 
lateral laxity after an injury.  Accordingly, the Board finds 
that the evidence currently of record is evenly balanced with 
respect to whether the Veteran's osteoarthritis of the right 
knee, status post arthroscopic surgery with meniscectomy and 
debridement, was of service onset.  With the application of the 
benefit-of-the-doubt rule, service connection is warranted 
without the need for an additional examination.  Hence, service 
connection for osteoarthritis of the right knee, status post 
meniscectomy, is granted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Allergies, to Include Rash

Service treatment records show that the Veteran was treated for 
seasonal allergies pretty much throughout the 1980's, and often 
in the 1990's, until his discharge.  Treatment included both oral 
medication and injections.  There is no evidence that he had 
allergies prior to service; indeed, in September 1975, when seen 
for symptoms including a runny nose, it was specifically noted 
that he did not have any allergies.  Most often, the allergic 
symptoms were diagnosed as allergic rhinitis and allergic 
conjunctivitis.  In addition, on several occasions, he complained 
of a rash and/or itching on the skin, and he was diagnosed as 
having allergic dermatitis in August 1984.  In an allergy clinic 
evaluation in August 1986, the Veteran was diagnosed as having 
generalized pruritus with history consistent with allergic 
rhinitis (dermatographism).   

After service, the medical evidence continues to show that the 
Veteran continues to suffer from allergy symptoms.  On numerous 
occasions, he has been diagnosed as having chronic allergic 
rhinitis.  A rash has also been noted; in December 2002, this was 
noted to be a chronic recurring body rash.  

Thus, the medical evidence of record shows that the Veteran's 
allergies were initially manifested in service, and became 
chronic in service.  He has continued to suffer from chronic 
recurrent symptoms since service.  There is no competent evidence 
to the contrary.  Thus, the weight of the evidence is in the 
Veteran's favor, and an examination is not needed.  

The Board observes that the RO denied this claim on the basis 
that allergies were a congenital or developmental abnormality and 
not subject to service connection, and that seasonal allergies 
were not a chronic disability.  It should be pointed out that, 
first, there is no medical evidence showing that the Veteran's 
allergies are congenital or developmental defects.  The rating 
board does not possess the necessary medical expertise make such 
a statement.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002); Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Indeed, 
inasmuch as there is a diagnostic code which specifically 
provides for the rating of allergic rhinitis, such a blanket 
statement is, in fact, erroneous.  See 38 C.F.R. § 4.97, Code 
6522 (2010).  

The RO's attention is also drawn to Precedent Opinions of the VA 
Office of General Counsel, which establish that service 
connection may be granted for congenital or hereditary diseases, 
if initially manifested in or aggravated by service.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 
43253 (1990).  The initial manifestation of the Veteran's 
allergies in service is clearly demonstrated, as discussed above.  

In sum, the Veteran's initial diagnosis of allergies in service, 
followed by the almost continuous treatment of symptoms for over 
a decade during service, and the medical evidence of chronic 
allergies after service is sufficient to warrant service 
connection.  He has been diagnosed as having allergic rhinitis, 
allergic conjunctivitis, and allergic dermatitis, including 
dermatographism; therefore, service connection is granted for 
these allergic conditions.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for osteoarthritis, status post meniscectomy, 
of the right knee is granted.  

Service connection for allergic rhinitis, allergic 
conjunctivitis, and allergic dermatitis, including 
dermatographism, is granted.  


REMAND

Concerning the remaining issues, as noted above, the Board has 
determined that the July 2001 rating decision did not become 
final, and, accordingly, the claims must be considered on the 
merits, without regard to finality, by the RO.  For these issues, 
the Veteran should be afforded VA examinations to determine 
whether he has chronic low back, left knee, and head injury 
residuals of service onset.  

Service treatment records show that the Veteran was treated 
several times in service for low back pain.  Treatment included 
an incident in July 1974, when he was seen after having injured 
his back while playing softball.  A history of back problems was 
noted at that time.  He was treated in a back clinic for back 
strain.  On another occasion, in May 1991, he was seen, stating 
that he had been lifting something, ad felt something pop in his 
back.  The assessment was hyperacute lumbosacral strain.  
Subsequent to service, records show treatment in 2001 and 2002 
with assessment of chronic back pain syndrome or chronic low back 
pain.  

Concerning the left knee, service treatment records do now show 
complaints pertaining to the left knee, but the Veteran states 
that he his left knee pain began in service.  This meets the low 
threshold that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service, thus warranting an examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran testified at 
his Board hearing in November 2010 that he was undergoing left 
knee surgery that day, and, to assist in this determination, 
records of this procedure should be obtained.

Finally, concerning head injury residuals and headaches, service 
treatment records show that the Veteran was hit in the left 
temple by a softball in August 1978.  He complained of headache, 
dizziness, and vertigo.  In September 1978, he was evaluated for 
trismus, and he reported that he had had headaches intermittently 
since the injury.  In June 1995, he complained of persistent 
occipital headaches, along with dizziness at times.  The etiology 
was noted to be unclear, possibly vestibular neuronitis or 
labyrinthitis.  Subsequent to service, records show he has been 
treated for complaints of headaches and dizziness, such as in 
November 2001 and September 2005.  Thus, an examination is needed 
to determine whether these symptoms are related to the injury in 
service, or otherwise of service onset.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records associated with the 
Veteran's November 2010 left knee surgery, 
including outpatient records of the 
evaluations (including studies such as MRIs) 
prior to the surgery, reported histories, and 
the operative report.  

2.  Schedule the Veteran for the following VA 
examinations.  If feasible, the examinations 
should be conducted at the VA American Samoa 
CBOC in Pago Pago, or on a fee basis, and by 
physicians other than the Veteran's treating 
physicians.  For the examinations, the claims 
file  

3.  Thereafter, schedule the veteran for 
appropriate VA examinations described in the 
following paragraphs.  If feasible, the 
examinations should be conducted at the VA 
American Samoa CBOC in Pago Pago, or on a fee 
basis, and by physicians other than the 
Veteran's treating physicians.  For each 
examination, the entire claims folder must 
be made available to the examiner prior 
to the examination.  Any essential tests 
and studies, which are not already of record, 
should be accomplished.  

*  Orthopedic examination:  The 
examination should determine the diagnoses of 
any chronic low back and/or left knee 
disabilities, and determine whether it is at 
least as likely as not that any such 
condition was of service onset, or is due to 
or aggravated by the Veteran's service-
connected right Achilles tendon and right 
knee disabilities.  

*  Neurology examination:  Whether it is 
at least as likely as not that the Veteran 
has residuals of a head injury in August 
1978, to include headaches, dizziness and/or 
tinnitus.  If not, an opinion should also be 
provided as to whether it is at least as 
likely as not that the Veteran has a chronic 
headache disability which is otherwise of 
service onset.  

4.  After ensuring that any actions needed to 
comply with VA's duty to assist and notice 
obligations are accomplished, adjudicate the 
claims on appeal.  As discussed above, the 
July 2001 rating decision remains on appeal, 
and, therefore, the claims must be reviewed 
in light of all evidence of record, on a de 
novo basis.  If the decision as to any issue 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
addresses the claims on the merits, i.e., 
without regard to finality.  After an 
opportunity to respond, the appeal should be 
returned to this Board for further appellate 
review, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


